Citation Nr: 1102700	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  07-13 255	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for status post 
craniotomy for resection of a craniopharyngioma, to include as a 
qualifying chronic disability under 38 C.F.R. § 3.317. 

2.  Entitlement to service connection for disability due to rib 
injury. 

3.  Entitlement to service connection for an acquired psychiatric 
disorder, including posttraumatic stress disorder (PTSD) and mood 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States




WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from September 1977 to 
September 1980 and from September 1990 to May 1991.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision, by the Louisville, 
Kentucky, Regional Office (RO), that denied the Veteran's attempt 
to reopen a claim of entitlement to service connection for status 
post craniotomy for resection of a craniopharyngioma; that rating 
action also denied service connection for injury to the ribs, and 
service connection for PTSD.  In October 2009, jurisdiction over 
the Veteran's claims folder was transferred to the VA Regional 
Office in Cleveland, Ohio.  

On November 8, 2010, the Veteran appeared and offered testimony 
at a videoconference hearing before the undersigned Veterans Law 
Judge.  A transcript of that hearing is of record.  

The Board considers the Veteran's claim of service connection for 
an acquired psychiatric disorder as encompassing all psychiatric 
disorders evident in the record pursuant to the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that the 
scope of a mental health disability claim includes any mental 
health disability that could reasonably be encompassed by the 
claimant's description of the claim, reported symptoms, and the 
other information of record).  


FINDINGS OF FACT

1.  The Veteran had military service in the Southwest Asia 
Theater of operations during the Persian Gulf War.  

2.  By a rating action in May 1998, the RO denied the Veteran's 
claim of entitlement to service connection for status post 
resection of a craniopharyngioma; the Veteran did not appeal that 
determination.  

3.  Evidence added to the claims file since the May 1998 rating 
decision relates to an unestablished fact necessary to 
substantiate the claim of service connection for status post 
resection of a craniopharyngioma.  

4.  The Veteran's craniopharyngioma was not present in service, 
was not manifest within one year of service, and is not related 
to any incident of service including chemical exposure; it is not 
an undiagnosed illness.  

5.  The evidence does not show the presence of any current 
residuals of an injury to the ribs.  

6.  An acquired psychiatric disorder, to include mood disorder, 
was not manifested during service, and has not been linked to the 
Veteran's military service.  

7.  The Veteran does not have a current diagnosis of PTSD.  


CONCLUSIONS OF LAW

1.  Evidence received since a final May 1998 rating decision is 
new and material; therefore, the Veteran's claim of entitlement 
to service connection for status post craniotomy for resection of 
a craniopharyngioma is reopened.  38 U.S.C.A. §§ 5108, 7105(c) 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.156(a), 20.1103 (2010).  

2.  The Veteran's status post craniotomy for resection of 
craniopharyngioma was not incurred in or aggravated by active 
service; nor may it be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309, 3.317 (2010).  

3.  The Veteran does not have disability of the ribs that is the 
result of disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2010).  

4.  The Veteran does not have an acquired psychiatric disorder, 
to include PTSD or mood disorder, that is the result of disease 
or injury incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.304(f) (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim; and to indicate which information and 
evidence VA will obtain and which information and evidence the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b).  The United States Court of Appeals for 
Veterans Claims (Court) has held that VCAA notice should be 
provided to a claimant before the initial RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA 
notice is provided after the initial decision, such a timing 
error can be cured by subsequent readjudication of the claim, as 
in an SOC or supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).

The Board finds that all notification and development action 
needed to arrive at a decision as to the issue of whether new and 
material evidence has been received to reopen a claim of 
entitlement to service connection for status post craniotomy for 
resection of cranopharyngioma has been accomplished.  Through a 
September 2004 notice letter, the RO notified the Veteran of the 
information and evidence needed to substantiate the underlying 
claim of service connection.  The notice letter did not indicate 
that the Veteran's claim was previously denied by a May 1998 
rating decision, define new and material evidence, inform the 
Veteran that new and material evidence was needed to reopen the 
previously denied claim, or that the new evidence had to pertain 
to the reason the claim was previously denied.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  Nonetheless, a letter with 
that information was subsequently provided in March 2005, and the 
Veteran demonstrated actual knowledge of this information in an 
April 2009 statement in which the Veteran stated that he was 
submitting a private medical statement that constituted new and 
material evidence sufficient to reopen his claim.  With respect 
to the other issues on appeal, the RO provided the Veteran a VCAA 
notice letter dated in July 2004, which was issued prior to the 
rating decision in March 2005.  

The Board finds that the content of the above-noted letters 
provided to the Veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty 
to notify.  

Regarding the duty to assist, the Veteran was provided an 
opportunity to submit additional evidence.  It also appears that 
all obtainable evidence identified by the Veteran relative to his 
claim has been obtained and associated with the claims file, and 
that neither he nor his representative has identified any other 
pertinent evidence not already of record that would need to be 
obtained for a fair disposition of this appeal.  It is therefore 
the Board's conclusion that the Veteran has been provided with 
every opportunity to submit evidence and argument in support of 
his claims, and to respond to VA notice.  

The Board is unaware of any outstanding evidence or information 
that has not already been requested.  Therefore, the Board is 
satisfied that the RO has complied with the duty-to-assist 
requirements of the VCAA and the implementing regulations.  
Neither the Veteran nor his representative has contended that any 
evidence relative to the issues decided herein is absent from the 
record.  With regard to his claims for service connection for 
injury to the ribs and PTSD, the Veteran has not been afforded an 
examination.  Nevertheless, a review of the Veteran's records 
contains no diagnosis of a rib disability or PTSD.  In addition, 
the Veteran has provided no information regarding the etiology of 
the claimed disorders.  Therefore, it is not necessary for VA to 
schedule the Veteran for an examination.  McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  With respect to the claim for service 
connection for status post craniotomy for resection of a 
craniopharyngioma, the Veteran was afforded an examination.  The 
report reflects that the examiner solicited symptoms from the 
Veteran, examined him, and provided a diagnosis consistent with 
the record.  Therefore, the examination is adequate.  Nieves-
Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

VA has not provided the Veteran an examination or sought a 
medical opinion in response to his acquired psychiatric disorder 
claim.  As will be discussed in detail below, however, in light 
of the uncontroverted facts, based upon the evidence, which 
indicates there is no nexus evidence suggesting such a condition 
is related to military service, an examination and opinion are 
not needed to decide this claim.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006), citing 38 U.S.C.A. § 5103A (d) (West 2002 & 
Supp. 2010) and 38 C.F.R. § 3.159(c) (4) (2010).  

Accordingly, the Board finds that VA has satisfied its duty to 
notify and assist the Veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertinent to his claim under 
the VCAA.  Therefore, no useful purpose would be served in 
remanding this matter for yet more development.  Such a remand 
would result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the Veteran.  The Court has 
held that such remands are to be avoided.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  

II.  Law and Regulations

When a claimant fails to timely appeal an RO decision denying his 
or her claim for benefits, that decision becomes final and can no 
longer be challenged except on the basis of clear and 
unmistakable error.  See DiCarlo v. Nicholson, 20 Vet. App. 52, 
55 (2006) (except as provided by law, when a case or issue has 
been decided and an appeal has not been taken within the time 
prescribed by law, the case is closed, the matter is ended, and 
no further review is afforded.).  Nevertheless, pursuant to 38 
U.S.C.A. § 5108, if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, VA 
will reopen the claim and review the former disposition of the 
claim.  

New evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

III.  Factual Background

The Veteran served on active duty from September 1977 to 
September 1980, and from September 1990 to May 1991; his military 
personnel records indicate that he was a medical supply 
specialist.  He served in Southwest Asia Theater of operations 
from November 7, 1990 to April 23, 1991.  The service treatment 
records do not show any treatment for a brain tumor.  The STRs 
indicate that the Veteran was seen in October 1990 with 
complaints of pain in the left anterior ribs; there was no 
history of specific trauma.  The Veteran indicated that he began 
feeling pain in the ribs after wrestling with his children during 
the week.  The assessment was left rib contusion.  The Veteran's 
demobilization examination report in April 1991 reflects no 
complaints of injury to the ribs or any tumors; a psychiatric 
evaluation was normal.  

The Veteran's initial claim for service connection for a brain 
tumor (VA Form 21-526) was received in February 1998.  Submitted 
in support of the claim was the report of a Persian Gulf 
examination, dated in November 1997.  At that time, the Veteran 
indicated that he was exposed to smoke from oil fires and 
petrochemical fumes while stationed in the Persian Gulf; he also 
ate and drank food contaminated with oil, smoke, and other 
chemicals.  The Veteran indicated that he was found to have a 
benign brain tumor about 1 1/2 years earlier and he had two 
surgeries.  The Veteran stated that he experienced occasional 
headaches in the frontal area, occasional blurry vision and some 
memory problems.  A physical examination was unremarkable except 
for a scar on the right anterior frontal scalp.  The impression 
was status post benign brain tumor.  

Of record are treatment reports from the Ohio State University 
Medical Center dated from August 1997 through December 1997.  
Those records indicate that the Veteran was seen with complaints 
of headaches in August 1997; he was subsequently diagnosed with 
noncancerous mass, but it was unable to be excised because of its 
location.  He received radiation therapy in order to reduce the 
size of the tumor.  The Veteran was diagnosed with a 
craniopharyngioma.  A VA progress note dated in February 1998 
indicated that the Veteran was status post craniotomy.  Review of 
symptoms noted increased appetite and weight gain since the 
surgery.  

On the occasion of a VA examination in April 1998, it was noted 
that a brain tumor was removed in August 1997; the Veteran denied 
any seizures and there was no more headaches.  He did complain of 
poor short-term memory.  It was also noted that the condition had 
stabilized since the surgery.  There was no evidence of any 
seizure; he denied any more headaches.  The brain tumor, 
according to the family, was not malignant.  There was no 
evidence of any motor or sensory impairment.  There was no 
evidence of peripheral or autonomic malfunction.  There was no 
evidence of any impairment of the cervical spine, lumbosacral 
spine, or any joints.  The pertinent diagnosis was status post 
craniotomy for tumor.  

By a rating action in May 1998, the RO denied the Veteran's claim 
of entitlement to service connection for post-operative residuals 
of a craniopharyngioma.  The decision was based on a finding that 
the disability was determined to result from a known clinical 
diagnosis, which was neither incurred in, or caused or aggravated 
by service.  The Veteran was informed of this decision and of his 
appellate and procedural rights by letter dated in June 1998.  He 
did not appeal that decision; therefore, it became final.  

In a statement in support of claim (VA Form 21-4138), dated in 
February 2004, the Veteran indicated that he was seeking service 
connection for PTSD and a disability of the ribs.  Submitted in 
support of the claim were VA progress notes dated from March 2004 
to June 2004.   These records contain reports of audiological 
evaluations.  These records do not reflect any complaints or 
diagnoses of a disability involving the ribs or PTSD.  

In a statement in support of claim (VA Form 21-4138), dated in 
July 2004, the Veteran sought to reopen his claim of service 
connection for a brain tumor.  Submitted in support of the claim 
was a statement from the Veteran's spouse, indicating that the 
Veteran was under a lot of stress during service; she noted that 
the stress was caused by his being thousands of miles away from 
home and being in a war zone with young inexperienced men.  She 
stated that the Veteran reported getting nervous during guard 
duty at night.  The Veteran's wife observed that he became a 
totally different person; she maintained that all of the change 
occurred because of his period of active duty in Desert Storm.  
She further noted that he had been on antidepressants to help 
with his depression.  

Received in October 2004 were private treatment reports dated 
from June 1991 to August 2001.  These records reflect ongoing 
treatment for various disabilities, including residuals of the 
craniotomy.  Subsequently received in March 2005 were VA progress 
notes dated from July 2004 to February 2005.

Of record is a medical statement from Dr. Timothy J. Bright, 
dated in April 2005, wherein he stated that the Veteran's known 
brain tumor may be a result of a chemical exposure while on 
active status when engaged in Desert Storm from 1990 to 1991.  

Of record are several lay statements from members of the 
Veteran's family, dated in September 2005, attesting to the 
change in his behavior upon his return from active duty in the 
Persian Gulf.  

The Veteran was afforded a VA examination in October 2005.  At 
that time, he reported he had had a problem with severe 
headaches; he also reported that he had had a period of syncope.  
He was taken to the hospital for evaluation, and was thereafter 
diagnosed with a brain tumor.  It was noted that there was an 
attempted removal of the brain tumor and surgical biopsy of the 
tumor in August 1997.  The Veteran had a scar on the perieatal 
area of the scalp from brain surgery.  The examiner stated that a 
craniopharyngioma is listed in the texts as a congenital tumor; 
thus, it was concluded that the tumor was present regardless of 
exposure to contaminants in the gulf war.  

Received in January 2006 were VA progress notes dated from March 
2005 through December 2005 that show that the Veteran sought 
treatment for residuals of his craniotomy.  The records do not 
reflect any diagnoses of or treatment for injury to the ribs or a 
psychiatric disorder, including PTSD.  

VA progress notes dated from January 2007 through February 2010 
reflect a past medical history of mood disorder due to general 
medical condition.  An October 2007 VA progress note reflects an 
assessment of mood disorder secondary to brain tumor.  

At his personal hearing in November 2010, the Veteran reported 
injury to his ribs while on active duty; he stated that he pulled 
or banged his right side during a work party and it's been 
bothering him since.  The Veteran stated that he did not seek 
treatment at that time.  The Veteran did not recall being 
examined at the time of his discharge from service.  After 
service, the Veteran reported working as a truck driver; he 
reported lifting something that bothered his ribs.  The Veteran 
indicated that, within a few months after his return from 
service, he received treatment for his ribs from Drs. Bright and 
Dyer.  The Veteran also testified that he served on guard duty 
while stationed in Iraq; he was assigned to night duty.  The 
Veteran indicated that he was stressed as a result of seeing 
people die in the gateway.  The Veteran also related that he was 
scared for others whom he was charged with protecting.  The 
Veteran further noted that they often saw and heard missiles 
flying overhead in the middle of the desert.  The Veteran 
indicated that he started experiencing headaches in service.  He 
admitted that he has not been diagnosed with PTSD.  

IV.  Analysis--New and material evidence

As noted above, service connection for status post craniotomy for 
resection of a craniopharyngioma was previously denied in a 
rating decision in May 1998.  At that time, the RO denied the 
claim on a finding that the disability resulted from a known 
clinical diagnosis of craniopharyngioma that was neither incurred 
in nor aggravated by service.  The Veteran was informed of the 
determination and of the right to appeal; he did not appeal that 
decision within one year of the notification, so it became final.  

Evidence received since the May 1998 consists of an April 2005 
medical statement from the Veteran's treating physician, Dr. 
Timothy Bright, who expressed the opinion that the Veteran's 
known brain tumor may be the result of chemical exposure while on 
active duty from 1990 to 1991.  Because the additional evidence 
raises a reasonable possibility that the tumor had onset in 
service, the evidence tends to suggest a nexus between service 
and the brain tumor shown after service, the absence of which was 
the basis for the previously denial of the claim.  For this 
reason, the additional evidence is new and material because it 
relates to the unestablished fact necessary to substantiate the 
claim, that is, evidence showing that a brain tumor may have had 
onset during service, which raises a reasonable possibility of 
substantiating the claim.  As the evidence is new and material, 
the claim is reopened.  

V.  Analysis-Service Connection

Under the applicable criteria, service connection may be granted 
for a disability resulting from disease or injury incurred or 
aggravated in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
In order to prevail in a claim for service connection there must 
be medical evidence of a current disability as established by a 
medical diagnosis; of incurrence or aggravation of a disease or 
injury in service, established by lay or medical evidence; and of 
a nexus between the in-service injury or disease and the current 
disability established by medical evidence.  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000); 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  

Service connection may be established under the provisions of 38 
C.F.R. § 3.303(b) when the evidence, regardless of its date, 
shows that an appellant had a chronic disorder in service or 
during the applicable presumptive period.  Service connection 
also may be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  Medical evidence is required to prove the existence 
of a current disability and to fulfill the nexus requirement.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The Court has 
also held that "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such incidents 
have resulted in a disability.  In the absence of proof of a 
present disability there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

Service connection may be established for chronic disabilities 
due to undiagnosed illnesses, if there is evidence that the 
claimant:  (1) is a 'Persian Gulf Veteran;' (2) who exhibits 
objective indications of chronic disability resulting from an 
illness or combinations of illnesses manifested by one or more 
signs or symptoms; (3) which became manifest either during active 
service in the Southwest Asia theater of operations during the 
Persian Gulf War, or to a degree of 10 percent or more not later 
than December 31, 2011; and (4) that such symptomatology by 
history, physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis.  See 38 U.S.C.A. 
§ 1117; 38 C.F.R. § 3.317.  

A Persian Gulf Veteran is a Veteran who served on active 
military, naval, or air service in the Southwest Asia Theater of 
Operations during the Persian Gulf War.  38 C.F.R. § 3.317(d).  
In the present appeal, the Veteran served in Southwest Asia from 
November 1990 to April 1991, making him a Persian Gulf Veteran.  

Objective indications of chronic disability are described as 
either objective medical evidence perceptible to a physician or 
other, non-medical indicators that are capable of independent 
verification.  38 C.F.R. § 3.317(a) (2).  Further, a chronic 
disability is one that has existed for 6 months or more, 
including disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period.  38 C.F.R. 
§ 3.317(a) (3).  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent evidence 
establishes that the signs or symptoms of the disability first 
became manifest.  Id.

A qualifying 'chronic disability' includes: (A) an undiagnosed 
illness, (B) the following medically unexplained chronic multi-
symptom illnesses:  chronic fatigue syndrome, fibromyalgia, and 
IBS, as well as any other illness that the Secretary of VA 
determines is a medically unexplained chronic multi-symptom 
illness; and (C) any diagnosed illness that the Secretary 
determines, in regulations, warrants a presumption of service 
connection.  38 U.S.C.A. § 1117(a) (2); 38 C.F.R. § 3.317(a) (2) 
(i).  

Compensation shall not be paid pursuant to 38 C.F.R. § 3.317(a), 
however, if there is affirmative evidence that an undiagnosed 
illness:  (1) was not incurred during active military, naval, or 
air service in the Southwest Asia theater of operations during 
the Persian Gulf War; (2) was caused by a supervening condition 
or event that occurred between the Veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or (3) is the result of the Veteran's own willful 
misconduct or the abuse of alcohol or drugs.  38 C.F.R. 
§ 3.317(c).  

The Board notes that, in cases where a Veteran applies for 
service connection under 38 C.F.R. § 3.317 but is found to have a 
disability attributable to a known diagnosis, further 
consideration under the direct service connection provisions of 
38 U.S.C.A. §§ 1110 and 1131 is warranted.  See Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994).  

A veteran can attest to factual matters of which he has first-
hand knowledge, e.g., experiencing pain in service, reporting to 
sick call, being placed on limited duty, and undergoing physical 
therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005).  However, a veteran as a lay person has not been shown to 
be capable of making medical conclusions, thus, statements 
regarding medical causation are not competent.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  Thus, while the Veteran 
is competent to report what comes to him through his senses, he 
does not have medical expertise.  See Layno v. Brown, 6 Vet. App. 
465 (1994)..  

However, the Federal Circuit has held that lay evidence is one 
type of evidence that must be considered and competent lay 
evidence can be sufficient in and of itself.  The Board, however, 
retains the discretion to make credibility determinations and 
otherwise weigh the evidence submitted, including lay evidence.  
See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  
This would include weighing the absence of contemporary medical 
evidence against lay statements.  

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the 
Federal Circuit determined that lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition (noting 
that sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer), (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  The relevance of lay 
evidence is not limited to the third situation, but extends to 
the first two as well.  Whether lay evidence is competent and 
sufficient in a particular case is a question of fact.  

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") and 
credibility ("a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted")).  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

Craniopharyngioma

As noted above, the Veteran left active duty service in May 1991.  
Given the onset of symptomatology described in the 1997 treatment 
records, the brain tumor was not evident in service or manifest 
within the first year following separation.  Thus, service 
connection based on the one-year presumption for organic disease 
of the nervous system or malignant tumor is not warranted.  See 
38 C.F.R. §§ 3.307, 3.309.  Similarly, service connection on the 
basis of continuity of symptoms is not warranted.  See 38 C.F.R. 
§ 3.303.  

The Veteran contends that he developed the brain tumor after 
service as a result of chemical exposure during service.  The 
Veteran served in the Southwest Asia Theater during the Persian 
Gulf War from November 1990 to April 1991.  There is no specific 
evidence of chemical exposure in his service treatment records or 
service personnel records.  

In a private medical statement, dated in April 2005, Dr. Bright 
stated that the Veteran's brain tumor may be a result of chemical 
exposure while on active duty during his service in Desert Storm.  
No rationale was provided and no citation to medical references 
was made.  Indeed, the examiner's opinion appeared to be 
speculative as he merely said that the tumor "may" be the 
result of chemical exposure.  Unlike Dr. Bright, the October 2005 
examiner noted the Veteran's history of having served in the 
Persian Gulf and reported exposure to chemicals.  The examiner 
referred to medical research and noted that craniopharyngioma is 
listed in the texts as a congenital tumor.  The examiner 
therefore concluded that the tumor would have manifested 
regardless of any event in service.  

In this regard, the Board notes that in Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295 (2008), the Court found that a medical 
opinion that only contains data and conclusions, and is not 
supported by reasons or rationale is accorded no probative 
weight.  See also Stefl v. Nicholson, 21 Vet. App. 120, 124 
(2007) (a medical examination report must contain not only clear 
conclusions with supporting data, but also a reasoned medical 
explanation connecting the two; "a medical opinion . . . must 
support its conclusion with an analysis that the Board can 
consider and weigh against contrary opinions").  In this case, 
the Board finds that because Dr. Bright's April 2005 opinion 
contains only conclusory opinion without any supporting data or 
medical explanation or analysis, it has little to no probative 
value.  On the contrary, the October 2005 VA examiner provided a 
reasoned medical explanation for his opinion, taking into account 
the lack of documentation in the STRs of any chemical exposure 
during service, and noting the nature and etiology of the 
Veteran's brain tumor.  The Board therefore gives greater weight 
to the VA examiner's opinion.

Finally, the Board has also considered the Veteran's service in 
Southwest Asia.  Service connection may be established for a 
chronic disability resulting from an undiagnosed illness which 
became manifest either during active service in the Southwest 
Asia Theater of operations during the Persian Gulf War or to a 
degree of 10 percent or more not later than December 31, 2011.  
See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  The term "Persian 
Gulf veteran" means a veteran who served on active military, 
naval, or air service in the Southwest Asia Theater of operations 
during the Persian Gulf War.  38 C.F.R. § 3.317(d) (1).  The 
Southwest Asia Theater of operations includes Iraq, Kuwait, Saudi 
Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, 
Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf 
of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the 
airspace above these locations.  38 C.F.R. § 3.317(d) (2).  
Unlike the elements for direct service connection given above, 
for the undiagnosed illness claims competent evidence linking a 
current disability to an event during service need not be 
provided.  Gutierrez v. Principi, 19 Vet. App. 1 (2004).  
Nevertheless, the Board finds that the Veteran does not have an 
undiagnosed illness.  Instead, the diagnosis of tumor is quite 
clear.  The Board notes that the Veteran's brain tumor has been 
diagnosed as a craniopharyngioma.  In other words, he has a 
diagnosed disability.  Accordingly, there is no basis for his 
claim that his tumor is due to an undiagnosed illness occasioned 
by service in the Persian Gulf.  Thus, the Veteran may not 
benefit from the undiagnosed illness presumption.  As the 
Veteran's claimed disorder has been diagnosed, and because it is 
not listed as a qualifying disorder, 38 U.S.C.A. § 1117 and 38 
C.F.R. § 3.317 are not applicable.  

The persuasive evidence establishes that the Veteran's brain 
tumor was not present in service, did not manifest within one 
year of service, is not related to any incident of service 
including chemical exposure, and is not an undiagnosed illness.  
As such, the Board finds that the preponderance of the evidence 
is against the Veteran's claim.  Consequently, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  

Rib Injury

The Veteran asserted that he injured his ribs while on active 
duty and it has been bothering him since that time.  Service 
treatment records dated in October 1990 reveal that the Veteran 
complained of pain in the left anterior rib area after he had 
been wrestling with his children over the previous weekend; there 
was no history of specific trauma.  He was diagnosed with 
contusion.  

The post-service treatment reports show that in November 1993, 
the Veteran was seen for complaints of left rib injury; he 
reported that he was playing around (wrestling) and got hit by a 
shoulder in his ribs.  No pertinent diagnosis was reported.  

The Board finds that service connection is not warranted.  
Although the Veteran asserts that he has chronic disability 
involving his ribs due to an in-service injury, a current 
disability is not found in the medical evidence of record.  The 
evidence of record is devoid of any objective medical evidence of 
current disability.  

While the Veteran has indicated that he injured his ribs in 
service and it continued to bother him, and is competent to 
report such problems, this is outweighed by the medical evidence.  
In essence, the Board affords the Veteran's lay statements less 
probative weight in light of the lack of corroborating medical 
evidence upon discharge from service and for so many years 
thereafter.  His lay contentions regarding his symptomatology are 
outweighed by the available medical evidence.  See generally Barr 
v. Nicholson, 21 Vet. App. 303, 310 (2007).  See also Buchanan v. 
Nicholson, 451 F.3d 1331, 1337 (2006) (finding that the Board may 
weigh the absence of contemporaneous medical evidence against the 
lay evidence in determining credibility, but the Board cannot 
determine that lay evidence lacks credibility merely because it 
is unaccompanied by contemporaneous medical evidence.)  Here the 
lack of medical evidence showing diagnosed disability outweighs 
his evidentiary assertions.  

The Court has indicated that in the absence of proof of a present 
disability, there can be no valid claim for service connection; 
an appellant's belief that he is entitled to some sort of benefit 
simply because he had a disease or injury during active service 
is mistaken, as Congress has specifically limited entitlement to 
service connection to cases where such incidents have resulted in 
a disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  
Thus, the Board finds that the preponderance of the evidence is 
against the Veteran's claim of service connection for disability 
due to an injury to the ribs.  As the preponderance of the 
evidence weighs against the claim, the benefit-of-the-doubt 
doctrine does not apply.  See 38 U.S.C.A. § 5107(b).  

Acquired Psychiatric Disorder

The Veteran has alleged that he is entitled to service connection 
for PTSD.  Service connection for PTSD requires medical evidence 
establishing a diagnosis of the disorder, credible supporting 
evidence that the claimed in-service stressor(s) actually 
occurred, and a link, established by medical evidence, between 
current symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f).  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis of 
PTSD will vary depending upon whether the veteran engaged in 
"combat with the enemy."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(f); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
Participation in combat, a determination that is to be made on a 
case-by-case basis, requires that the veteran have personally 
participated in events constituting an actual fight or encounter 
with a military foe or hostile unit or instrumentality.  See 
VAOPGCPREC 12-99 (October 18, 1999).  In determining whether a 
veteran participated in combat, the veteran's oral and written 
testimony will be weighed together with the other evidence of 
record.  Cohen v. Brown, 10 Vet. App. 128, 146 (1997).  

If VA determines the Veteran engaged in combat with the enemy and 
his alleged stressor is combat-related, then his lay testimony or 
statement is accepted as conclusive evidence of the stressor's 
occurrence and no further development or corroborative evidence 
is required--provided that such testimony is found to be 
"satisfactory," i.e., credible and "consistent with 
circumstances, conditions or hardships of service."  See 38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Zarycki, 6 Vet. App. at 
98.  If, however, VA determines either that the Veteran did not 
engage in combat with the enemy or that he did engage in combat, 
but that the alleged stressor is not combat related, then his lay 
testimony, in and of itself, is not sufficient to establish the 
occurrence of the alleged stressor.  Instead, the record must 
contain evidence that corroborates his testimony or statements.  
See Zarycki, 6 Vet. App. at 98.  In such cases, the record must 
contain service records or other corroborative evidence that 
substantiates or verifies the veteran's testimony or statements 
as to the occurrence of the claimed stressor.  See West (Carlton) 
v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki, 6 Vet. App. at 98 
(1993).  

The Board observes that the records do not show that the veteran 
engaged in combat with the enemy.  The Veteran's service 
personnel records do not show that he received any citations or 
awards for participation in combat with the enemy.  See 38 C.F.R. 
§ 3.304(f).  Also, nothing in the Veteran's statements establish 
that he participated in combat.  Therefore, the provisions of 38 
U.S.C.A. § 1154 (West 2002) are not applicable.  

After review of the record, the Board finds against the Veteran's 
claim.  In this regard, the Board notes that a key element to 
establishing service connection is to show that the Veteran has 
the claimed disability.  This element may only be shown through 
evidence of a diagnosis.  See 38 C.F.R. § 3.304.  The Court has 
held that a condition or injury occurred in service alone is not 
enough; there must be a current disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992); Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  In 
the absence of proof of a present disability, there can be no 
valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Though the Veteran complains that he suffers from PTSD, 
the Board has reviewed all medical records and there is no 
diagnosis of PTSD of record.  38 C.F.R. § 3.304(f).  And as 
mentioned, absent evidence of a current PTSD diagnosis, service 
connection simply is not possible because there is no present 
condition to attribute to incidents in service, even were the 
Board to assume for the sake of argument they indeed occurred as 
alleged.  See Degmetich v. Brown, 104 F.3d 1328 (1997); Wamhoff 
v. Brown, 8 Vet. App. 517, 521 (1996).  

In sum, at this time, there is no medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125. Under these 
circumstances, the Board must conclude that the Veteran has not 
met the regulatory requirements for service connection for PTSD, 
and that, on this basis, his claim for this disability must be 
denied.  In reaching this conclusion, the Board has considered 
the benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the Veteran's claim, that doctrine is 
not applicable in the instant appeal.  38 U.S.C.A § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).  

With regard to the Veteran's diagnosed mood disorder, the Board 
finds that there is no probative evidence demonstrating that the 
Veteran has any acquired psychiatric disorder related to active 
service.  In this regard, the Board notes that the Veteran's 
service treatment records are void of any suggestion of 
psychiatric problems.  Additionally, treatment records from 1991 
and as recently as 2007 indicate that the Veteran did not have 
any type of or complaint concerning his psychiatric health.  In 
fact, there is no record of a psychiatric problem until 2007, 
more than sixteen years after service.  Moreover, there is no 
competent evidence of record linking the mood disorder to 
service.  Rather, an October 2007 VA progress note indicated that 
the Veteran's mood disorder is secondary to his brain tumor.  

The Board acknowledges the Veteran's contention that he has a 
current mental disorder that is related to his to his military 
service.  However, there is no evidence of record showing that 
the Veteran has the specialized medical education, training, and 
experience necessary to render competent medical opinion as to 
the etiology of this disability.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); 38 C.F.R. § 3.159(a) (1) (2010).  
Consequently, the Veteran's own assertions as to the etiology of 
his mood disorder have no probative value.  

Under these circumstances, the claim for service connection for 
an acquired psychiatric disorder, to include PTSD and a mood 
disorder, must be denied.  In reaching this conclusion, the Board 
has considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49, 53-56 (1990).  


ORDER

Service connection for status post craniotomy for resection of a 
craniopharyngioma is denied.  

Service connection for a disability due to rib injury is denied.  

Service connection for an acquired psychiatric disorder, to 
include PTSD and a mood disorder, is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


